Final order of disposition of Family Court of the State of New York, New York County (Sara Schechter, J.), entered on January 28, 1985, unanimously affirmed, without costs and without disbursements. The appeal from the fact-finding order of said court, entered on or about January 15, 1985, unanimously dismissed as having been subsumed in the appeal from the order entered on January 28, 1985, without costs and without disbursements. No opinion. Concur—Sandler, J. P., Sullivan, Carro, Rosenberger and Wallach, JJ.